ACCEPTED
                                                                                                                                                             04-14-00742-CR
                                                                                                                                                  FOURTH COURT OF APPEALS
                                                                                                                                                       SAN ANTONIO, TEXAS
                                                                                                                                                       4/16/2015 12:12:52 PM
                                                                                                                                                               KEITH HOTTLE
                                                                                                                                                                      CLERK

                                            EDWARD	  F.	  SHAUGHNESSY,	  III	  
                                                  ATTORNEY	  AT	  LAW	  
                                                      206	  E.	  LOCUST	  	                                                 FILED IN
                                                                                                                         4th COURT OF APPEALS
                                             SAN	  ANTONIO,	  TEXAS	  78212	                                          SAN ANTONIO, TEXAS
                                                     (210)	  212-­‐6700	                                               4/16/2015 12:12:52 PM
                                                                    	                                                       KEITH E. HOTTLE
                                                                                                                                  Clerk
	  
Keith	  Hottle,	  Clerk	  
Court	  of	  Appeals	  	  
Fourth	  Court	  of	  Appeals	  District	  
300	  Dolorosa,	  Suite	  3200	  
San	  Antonio,	  Texas	  78205	   	                                	            	        	     April	  16,	  2015	  
	  
Re:	  Andres	  Solis	  Vielma	  v.	  The	  State	  of	  Texas	  
	  	  	  	  	  	  Trial	  Court	  Number:	  2013-­‐09-­‐12304-­‐CR	  
	  	  	  	  	  	  Court	  of	  Appeals	  Number	  04-­‐14-­‐00742-­‐CR	  
	  
Dear	  Sir,	  
	  
	                          Please	  be	  advised	  that	  the	  State	  of	  Texas,	  appellee	  in	  the	  instant	  case,	  will	  not	  
be	  responding	  to	  the	  Anders	  brief	  filed	  on	  behalf	  of	  the	  appellant	  by	  Ms.	  Barohn,	  
Should	  the	  appellant	  file	  a	  pro	  se	  brief,	  the	  State	  will	  respond	  to	  any	  allegations	  of	  
error	  contained	  therein.	  
	  
Respectfully,	  
	  
Edward	  F.	  Shaughnessy,	  III	  
Attorney	  for	  the	  appellee	  
	  
	  
CC:	  Nancy	  B.	  Barohn